Per Curiam.
The defendant requested that the evidence in this proceeding be taken in closed hearing. The committee took the opposite position and directed that the hearings be public. The ruling was then certified to this Court for review.
The state has asked that, except for extraordinary situations, such hearings be ruled open to the public as a matter of law. We view the matter differently. The authority of the committee as triers of the fact is to be equated to that of a trial court, including the ■ discretionary power to dispose of issues relating to the conduct of proceedings before it. It is for that tribunal to decide, in the light of any legal and due process considerations relating to matters improper,' scandalous or impertinent, whether such proceedings, at any point when the issue is raised, shall, in whole or in part, be open or closed to the public.

The ruling of the committee is affirmed, and the cause remanded.